                           UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION

IN RE:                                                        Case No. 21-40083

LOVES FURNITURE INC.,                                         Chapter 11

            Debtor.                                           Judge Thomas J. Tucker
_____________________________/

      FURTHER ORDER REGARDING FURTHER PROCEEDINGS ON THE
   UNRESOLVED PORTION OF THE MOTION FOR IMMEDIATE AND ONGOING
    COMPENSATION, FILED BY LCN AVF WARREN (MI) LLC AND LCN AVF
                        DEARBORN (MI) LLC

         This case is before the Court regarding the unresolved portion of the motion entitled

“Motion of LCN AVF Warren (MI) LLC and LCN AVF Dearborn (MI) LLC Seeking Entry of an

Order Compelling Debtor to Provide Immediate and Ongoing Compensation For Its Use And

Occupancy of Certain Leased Premises” (Docket # 165, the “Motion”). As provided in the

Court’s March 31, 2021 Opinion and Order (Docket # 343), the Court was to have held a further

hearing on May 5, 2021, regarding the unresolved portion of the Motion, relating to real estate

taxes. After reviewing the supplemental papers filed by the parties (Docket ## 367, 392), the

Court adjourned the May 5, 2021 hearing, to May 19, 2021 at 11:00 a.m. (Notice, Docket # 399).

Then the Court adjourned the hearing again, this time to June 2, 2021 at 11:00 a.m. (Notice,

Docket # 421).

         The Court has considered the Debtor’s argument, that the pending appeal to the district

court filed by the LCN Parties1 has divested this Court of jurisdiction to decide the unresolved

portion of the Motion. (See Debtor’s Corrected Response, etc. (Docket # 392) at 4-5). The



         1
          “LCN Parties” means the parties so defined in the Court’s March 31, 2021 Opinion and Order
(Docket # 343).



  21-40083-tjt      Doc 458     Filed 05/28/21     Entered 05/28/21 14:01:13         Page 1 of 2
Court also has considered the LCN Parties’ written response to the Debtor’s argument, filed May

12, 2021. (Docket # 415).

       The Court concludes that it should not conduct any further proceedings or any further

hearing, or make any further rulings, on the unresolved portion of the Motion, while the LCN

Parties’ appeal is pending. The Debtor likely is correct that the appeal has divested this Court of

jurisdiction and authority to take any further action on the Motion. This is so even though in this

Court’s view, the Order being appealed from probably is not a final, appealable order, and

therefore the appeal probably should be dismissed for that reason. But that is a decision for the

district court, rather than this Court, to make. See Harchar v. United States (In re Harchar), No.

07-3184, 2009 WL 1585993, at *2 (Bankr. N.D. Ohio 2009).

       Under the circumstances, the Court concludes that it would be imprudent, at a minimum,

and probably impermissible, for this Court to conduct any further proceedings on the Motion

while the appeal is pending. Accordingly, the Court finds good cause to enter this Order.

       IT IS ORDERED that the further telephonic hearing on the Motion, currently scheduled

for June 2, 2021 at 11:00 a.m., is adjourned to July 7, 2021 at 11:00 a.m.



Signed on May 28, 2021




                                                 2


  21-40083-tjt     Doc 458     Filed 05/28/21        Entered 05/28/21 14:01:13      Page 2 of 2
